Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 1, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a building superintendent for nearly 10 years. After purchasing a home in Puerto Rico, he resigned from his position as part of a long-term plan to relocate there to be with his family. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant appeals.
We affirm. “Resigning because of a relocation undertaken for purely personal reasons does not constitute good cause for leaving employment” (Matter of Krisher [Commissioner of Labor], 34 AD3d 894, 895 [2006] [citations omitted]). In the instant case, claimant testified that the main reason he resigned was because he bought a house in Puerto Rico and wished to retire there. Although he indicated that he also needed to attend to his parents’ medical needs, he further admitted that assisting his parents was not the reason he moved to Puerto Rico and he did not produce any proof that the move was motivated by a compelling medical necessity (see Matter of Enriquez [Maharam Fabric Corp.—Commissioner of Labor], 42 AD3d 642, 643 [2007]; Matter of Correa [Commissioner of Labor], 32 AD3d 1090, 1091 [2006]; Matter of Lugo [Commissioner of Labor], 294 *1264AD2d 689, 689-690 [2002]). Therefore, we decline to disturb the Board’s decision.
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.